Case 1:16-cr-00281-PGG Document 637 Filed 04/15/19 Page 1of1
Case 1:16-cr-00281-PGG Document 636 Filed 04/14/19 Page 1 of 1

LAW OFFICES

PAULA J. NOTARI
125 PARK AVENUE
8"' Floor
NEW YORK, NEW YORK 10017

Tel. (646) 943-2172

April 14, 2019
BY ECF

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square

New York, New York 10007

Re: United States v. Latigue Johuson, et al., 58116 Cr. 281 (PGG)
Dear Judge Gardephe:

I write on behalf of defense counsel in this case requesting that the Court extend the time to
file post-trial motions for one week. The government consents to this request so long as the Court
extends the time the government must respond to defendants’ post-trial motions by one week.

At the close of the trial proceedings defense counsel in the above-entitled case asked for
3 weeks to file post-trial motions but at the time of that request defense counsel were optimistic
that this would be sufficient time. Counsel for Latique Johnson, Donnell Murray and Brandon
Green have each faced obstacles which have made it difficult to timely file motions by April 18,
2019 including but not limited to: sickness, travel and filing commitments in other pending
cases, We do anticipate that one additional week wil! be more than sufficient to adequately
prepare post-trial motions. If the Court requires further information or documentation please do
not hesitate to ask. Thank you for your consideration of this matter.

Respectfully,

/s/ Paula Notari
Paula Notari

/s/ Ezra Spilke

Ezra Spilke

Counsel for Latique Johnson

ec: All Attorneys ECF - MEMO ENDORSED
‘The Application is granted. he Gert oe
SO ORDERED: Neb pord tA

&yle Kool ree nCobe
Paul'G. Gardepne, U.S.DWJ.
t

Dated: £LS Z,
é

 
